      Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 1 of 28 PageID #:129
             [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]



                                      UNITED STATES DISTRICT COURT
                                  FOR THE NORTHERN DISTRICT OF ILLINOIS




  Te    4u^i         J-'e;   {c.   r s' o   t
Plaintiff(s),                                                           caseNumb           11 ' '' 7C 1O
                                                                                     "r,

                                                                                 FILED
                                                                                fl.t'tov 2 o 2018
Defendant(s).
                                                                                 THOMAS G' BRUTON
                                                                            cuik, u.s, DlsrRlcr couRT
                             COMPLAINT OF EMPLOYMENT DISCRIMINATION

      This is an action for employment discrimination.

      The plaintiff is        )   r/a    ,,;   ,J   e#r rs <t rt-)                                                                 of the

 county   ,t           ( oO k                                           in the state   of f I f                                .



 3.   rhe   defend     un    i, fr ,{7(< fr                                                                                   , whose

 street address       is q /       7 ilTit                  k sc   n,
                                                                                                      (zrP)

 (Defendant' s telephone number)                         OtA-3:X            /fc: t
 4.   The plaintiff sought employment or was employed by the defundant at (streetaddress)

                  i?.3C I -f       7l' /            ,   &n   <,',                      r",tvt      dqc
      t ountvl C00 l(                  r,tut")      I I J
                                                                   rap coae>L()120                    'v


                                                 'ffi'$tltlY        ezffiil
             [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev.06127/2016
      Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 2 of 28 PageID #:130
          [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]




5. . The plaintiff lcheck one boxf
     (a) tr was denied employment                       by the defendant.

       (b) tr         was hired and is still employed by the defendant.

       (c) d          was employed but is no longer employed by the defendant.

6.     The defendant discriminated against the plaintiff on or about, or beginning on or about,
       (month)

7.1     (Choose     paragraph      7.1   or   7.2, do not complete both.)

        (a)   The defendant is not a federal governmental agency, and the plaintiff
              lcheck one boxl Ehas Ohas not filed a charge or charges against the defendant

              asserting the acts of discrimination indicated in this complaint with any of the

              following government agencies:

              (i) E the United States Equal Employment Opportunity                             Commission, on orabout

                      lmonth)      10                  @ag)_[--(veai                    ?o 17
              (ii)    tr   the Illinois Department of Human Rights, on or about

                      (month)                          (day)-(year)-.
        O)    If   charges were f:.Jed with an agency indicated above, a copy of the charge is

              attached.     dY"", E No, but ptaintiff               will file a copy of the charge within                  14 days.



       It is the policy of both the Equal Employment Opportunity Commission and the Illinois

        Department of Human Rights to cross-file with the other agency all charges received. The

       plaintiff    has no reason to believe that this          policy was not followed in this case.



7.2    The defendant is a federal govemmental agency, and

        (a)        the plaintiff previously filed a Complaint of Employment Discrimination withthe

           flf you need additional space for ANY seclion, please attach an additional sheet and reference that section.l

Rev.04/05/2018
                                                                2
        Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 3 of 28 PageID #:131
                [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]




           defendant asserting the acts of discrimination indicated in this court complaint.

                         tr    Yes (month)                                  (day)-            (year)

                         E     No, did not file Complaint of Employment Discrimination

           O)            The plaintiff received a Final Agency Decision on(month)

                         (day)-(year)-.
           (c)           Attached is a copy of the

                         (i)   Complaint of Employment Discrimination,

                               E Yes E No, but a copy will be filed within 14 days.
                         (ii) Final Agency Decision

                               E Yes fl           N0, but a copy will be filed within 14 days.


8.         (Complete paragraph 8 only if defendant is not a federal governmental agency.)

           (a)       E         the United States Equal Employment Opportunity Commission has not

                               issued a Notice of Right to Sue.


           b)        dtheUnited        States Equa) Employment Opportunity Commission has issued

                               a   Notice of Right to Sue, which was received by the plaintiff on

                               (montD         f   0            raavll3               rv"ur>   2c/7           a   copy of which

                               Notice is attached to this complaint.


9.         The defendant discriminated against the plaintiff because of the plaintiff s lcheck only

           those thot applyl:

           (a) d         a.g" (Age Discrimination Employment Act).

           (b) EI Color (Title VII of the Civil Rights                      Act of 1964 and 42 U.S.C. $1981).


                ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l

Rev. 04/05/20 I 8
                                                                        a
                                                                       J
         Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 4 of 28 PageID #:132
                 flf you need additional space for ANY section, please attach an additional sheet and reference that section.I




          (c) E-Disability               (Americans with Disabilities Act or Rehabilitation Act)

          (d) E           National Origin (Title VII of the Civil Rights Act                   of   1964   and42 U.S.C. $1981).

          (e) dRu""(Title VII of the Civil Rights Act of 1964 and42                                  U.S.C. $1981).

          (f) tr Religion (Title VII of the Civil Rights Act of t964)
          (g) E            Sex (Title    VII of the Civil Rights Act of 1964)


10.       If the defendant is a state, county, municipal (city, town or village) or other local

          goverrlmental agency, plaintiff further alleges discrimination on the basis of race, color, or

          national origin (42 U.S.C. $ 1983).


I   l.    Jurisdiction over the statutory violation alleged is conferred as follows: for Title VII claims

          by 28 U.S.C.$ 1331,28 U.S.C.$ 1343(a)(3), md 42 U.S.C.$2000e-s(0(3); for 42

          U.S.C.$1981 and $1983 by 42 U.S.C.$1988; for the ADA by 42 U.S.C.$12117; for the

          Rehabilitation Act, 29 U.S.C. g 791; and for the ADEA, 29 U.S.C. g 626(c).


12.       The defendarfi lcheck only those that applyl
          (a) tr failed to hire the plaintiff.

          (b)     tl     terminated the plaintifPs employment.

          (c)     tr     failed to promote the plaintiff.

          (d)     tr     failed to reasonably accommodate the plaintiff                  s   religion.

          (e)     tr     failed to reasonably accommodate the plaintiff s disabilities.

          (0 tr          failed to stop harassment;

          G)      d      retaliated against the plaintiff because the plaintiff did something to assert rights
                         protected by the Iaws identified in paragraphs 9 and 10 above;

          (h)     tr     other (specify):

                 !f   you need additional space for ANY section, please attach an additional sheet and reference that section.l

Rev.04/05/2018
                                                                        4
  Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 5 of 28 PageID #:133




13.     The facts supporting the plaintifPs claim of discrimination are as follows:

                 5a-u a$a*Ua J*ff"                                      ntu\,fizd




14.     IAGE DISCRIMINATION ONLYI Defendant knowingly, intentionally, and willtully
        discriminated against the plaintiff.

15.     The plaintiffdemands thatthe case be    tied by ajury. E   *t        I   NO

16.      THEREFORE, the plaintiffasks that the court grant the following relief to the plaintiff
      lcheck only those that applyl


  (")E         Direct the defendant to hire the plaintiff.

  &)E          Direct the defendant to re-employ the plaintiff.

  (.)[         Direct the defendant to promote the plaintiff

  (d)fl        Direct the defendant to reasonably accommodate the plaintiffs religion.

  (.)fl        Direct the defendant to reasonably accommodate the plaintiff s disabilities.

  (0[]         Direct the defendant to (specifr):
        Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 6 of 28 PageID #:134




           (e)           dlf      available, grant the plaintiff appropriate injunctive relief, lost wages,
                               liquidated/double damages, front pay, compensatory damages, punitive
                               damages, prejudgment interest, post-judgment interesto and costs, including
                               reasonable attorney fees and expert witness fees.

           (h)           d     Grantsuch other relief as the Court may find appropriate.




           (Plaintiffls sifnature)

                       ) o#eri
              )eiu,,tname)                          aru)
           (Plaintiffs
                                     S
                                 7       fTL.r          c /r)
           (Plaintiffl s street address




           (Plaintiff s telephone number)                f-fl31-

                                                                                      Date:       tllrcllo/f




                 [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 04/05/20 I 8
                                                                        6
    Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 7 of 28 PageID #:135
                                               UIIIiTED SIATES OF ATERICA
                                         RAILROAD RETIREITiENT BOARO
                                                8+4 t{ Rurh str60L 0th ffoor
                                                         Room     ffll
                                                  Ghlcago,   lL   60611-2092




                                                                          Auguat 11, 2017
JETUN JEFFERSON
                                                                          ln redy nlbrto
                                                                          Emplsyse Name:   .,   JEFFERSON




Dear Mr. Jefferson;

You requested an estimate of the railroad retirement employee annuity which would be due beginning
February 01, 2017. This estimate, which is summarized belon, is for a disability service annuity with a
disability onset date of August 23, 2016.


 Tier   1:     BaglcTier      1:                         1S30.S
               DRC;                0                         0.00
               Public Dis. Bonefil Roductlon       -         0.00
               Woftcrs Comp Red.                   -         0.s
               Tiu I Agc Raductlon                 -         0.00
               SS Benetit Rcduciion                          0"00
               Net Ticr   1
                                                   $1,930.00

 Tler   2z     Basic Tler 2 Amount                        840.25
               Tier 2 Age Roduction                -          0.00
               Net Tier 2                              $8t0.25
               Estimated NetAnnul$                 $2,870.25

The amounts shown here are an estimate only and are not binding. They are based on certified
Railroad Retirement Board records as of this date, plus any milihry service information and estimated
future eamings you fumished. They do not consider any increaees due to inflation. You also supplied
the amounts used in the reductions for SocialSecurity, workefs compercetion, and public disability
benefits. The above computations are based on current law, which could change bebre the railroad
employee retires.




                                                                         Greg Butler
                                                                         Claim Representative
     t              Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 8 of 28 PageID #:136

e   rcE rB* 16r-8 (1r,i6)                   U.$.   Eoull    EmplovnaeNT OPPoRTUl.llw Commtsston

                                          Noncr oF RGHr ro                SUE   (lssuro oN REouEs,
                                                                                      From: Chicago Dlstrict Office
         11647 S.'Morgan                                                                       500 West Madison St
         Ghicago, lL 60643                                                                     Suita 2000
                                                                                               Ghicago, lL 6066{


                   On behalf of person(s) aggrievod whose identfiy is
                   coNFtDENTtAL (29 CFR 91601.7(a))

 EEOC Charge No.                                          EEOC Represeniative                                           Telephone No.

                                                          Jerry Zhang,
440-2018-00287                                            lnvestigator                                                  (312)   869{029
                                                                                    (See also the additional informatian enclosed with this torm.)
l.lorcE ro rHE PrRsou A6cRreveo:
Title Ml of tho Clvil Righe Act of 1gt6{, tra Amoricans with Diaabillties Act (ADA}, or the Genetic lnfonnaUon Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title Vll, the ADA or GINA based on the above-numbered charge. lt has
been issued at your request. Your lawsuit under Title Vll, the ADA or GINA must be filed in a fedaral or sbte court YtfiTHlN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. Ohe time limit for filing suit based on a claim under
state law may be different.)

         t:
         m
                   More than 180 days have passed since the filing of this charge.

                   Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                   be able to complete its administralive processing within 180 days from the ftling of this charge.

         E         The EEOC is terminating its processing of this charge.

         t:        The EEOC will continue to process this charge.
Age Oiscrimi nation in Employment Act {AOEA}: You may sue under the ADEA at any time from 60 days afier the charge was filed until
90 days after you receive notice that we have completed action on the charge. ln this regard, the paragraph marked below appliea to
your case:
         E         The EEOC is closing your case. Therefore, your lawsuil under the ADEA must be filed in federal or atate court        S[!!![
                   9q,DAYS of your raceipt of thie Notlce. Othenrrise, your right to sue based on the above-numbered charge will be-lost.


         tf        The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since lhe filing of the charge,
                   you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPAlr You akeady have the dght to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in fuderal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any vlolations that occurred mory than 2 vpars {l vpars} before you file suit may not be collectible.

lf you file suit, based on this charge, please send a copy of your court complaint to this offce.


                                                                          On behalf of the Commission



                                                                                                                        io {?31 l'r
 Enclosures(s)                                                                                                             (Date   Mailed)




                Countese Cary
                Senlor Director
                EE0/Diversity lnitiatives
                iilETRA
                5tt7 W. Jackson Blvd
                Chicago, lL 60661
                         Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 9 of 28 PageID #:137
    FEOC Form 5   (1   1/09)


                               CHRRcT       or     DISCRIMINATIoN                                              Charge Presented         To:          Agency(ies) Charge No(s):
                  This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
                          Statement and other information before compleiing this form.                               I      FEPA
                                                                                                                            EEoc
                                                                                                                     tr                                  440-2018-00287
                                                              lllinois Department Of Human Rights                                                                     and EEOC
                                                                               State or local Aoencv, if anv

    Name (indicale Mr., Ms., Mrs.)                                                                                          Home Phone (lncl. Area Code)            Date of Birth

    Mr. Jetun Jefferson                                                                                                        (7731264-3733                          1957
    Street   Address                                                                  City, State and ZIP Code

    11647 S. Morgan, Chicago, lL 60643

    Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
    Discriminated Against Me or Others. (lf more than two, list under PARTICULARS below.)
    Name                                                                                                                    No. Employsos, Members     Phone No. (lnclude Area Code)

    METRA                                                                                                                    500 or-More                   (3121322-274s
    Street Address                                                                    City, State and ZIP Code

    l2g}l      South tndiana, Chicago, lL 60628                                                                                             ocr      I A2u7
    Neme                                                                                                                    No. Employoes, Memb6rs     Phone No. (lnclude Area Code)



    Street Address                                                                   City, State and ZIP Code




    DISCRIMINATION BASEO ON (Check appropriate box(es).)                                                                            DATE(S) DTSCRTMTNATTON     TOOK PLACE
                                                                                                                                            Earliest                  Latest

     [Tl      nnce             coLoR l-l sex [_l nEr-rcroN f] NAToNAL oRrcrN                                                                                     ,l0-06-2017

       ITI             *r,olo* [Jrl ece fl orsaa,rm I-l cerrerrc TNFoRMAToN
                       | | orHen gpeciry)                                                                                                   I        cor.,rrxurNcAcroN
THE PARTICULARS ARE (lf additional paper is needed, attach extra sheet(s)):


     lwas hired by Respondent on or about April 14, 1993. My most recent position is B&B Mechanic.
     During my employment, I informed Respondent of my disability and filed three EEOG Charges,
     Charge Numbers 846-2008-37929,440-2009-02512, and 440-2012-05049. I also filed my cases in U.S.
     District Court. Subsequently, on or about October 6, 2017,1 was discharged.

     I believe I have been discriminated against because of my race, Black, and in retaliation for engaging
     in protected activity, in violation of Title Vll of the Civil Rights Act of 1964, as amended.
     I believe I have been discriminated against because of my disability, in violation of the Americans
     with Disabilities Act of 1990, amended.
     I believe I have been discriminated against because of my age, 60 (Year of Birth: 1957), in violation of
     the Age Discrimination in Employment in Act of 1967, as amended.

I want this charge filed with both the EEOC and the State or local Agency, if any.         I      NOTARY       -   When necessary fot State and Local Agency Requirements
will advise the agencies if I change my address or phone number and I will
cooperate fully with them in the processing of my charge in accordance with their
procedures.
                                                                                                  I swear or affirm that I have read the above charoe and that it is true to
I   declare under penalty of perjury that the above is true and correct.                          the best of my knowledge, information and belief.
                                                                                                  SIGNATURE OF COMPLAINANT



                                                                                                  SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
       Oct 16,2017                                                                                (month, day, yeai

               Date                            frin*Kr*rt,n**"
                               f
            Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 10 of 28 PageID #:138


                                         U7   W. Jackson Blvd. Chicago,   lL 60661 (312) 322'690o TTy* 1'312-322'6774
The way           rea.lty   fly
            .to
                                                                                                                 Julie A. Daily
                                                                                                                     Attomey I
                                                                                                      Metra Law Departrnent
                                                                                                  Direct Dial: (312)-322-6542
                                                                                                          Fax: (372)322-6698
                                                                                                  E-Mail: idaily(Dmetrarr.com



June 1,2018

VIAU.S. MAIL
Jetun Jeffetson
 11647 South Motgan
Chicago, Illinois 60643
Telephone:   77   3.931.7 81 4



        RE:       Jefferson v. Metra
                  Case No. 17 C9070


Mr. Jefferson:

Per your request, enclosed please find a CD containing the video you requested fot the above referenced matter.

                                                       71c{rc'
                                                    9lv,t l,rt \tr uff v ) ol e- o


ffb^t
                                                                     t
                                                                                     -




enclosure
             Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 11 of 28 PageID #:139


                                        il7 ttu Jackson   Btvd. chicago,lL 60661 (312) 322-69N TTY# 1-312-322-6774
     way to realty fly

                                                                                                              Julie A. Daily
                                                                                                                  Attomey I
                                                                                                   Metra Law Departrnent
                                                                                               Direct Dial: (31 2) -322- 65 42
                                                                                                        Fax: (372)322-6698
                                                                                               E-Mail: idaily@metrarr.com



June 14,2018

VIA U.S. MAIL
JetunJeffetson
11647 South Morgan
Chicago, Illinois 60643
773-931-7814



        RE:      Jefferson v. Metra
                 Case No. 17 C9070


Mr. Jefferson:

Enclosed please find an additional CD conaining the video you requested for the above refetenced matter since you
stated thaiyou were unable to play the video from the initial disk sent to you on ot aboutJune 7,2078. If you have
any questiofls, Please contact me at idaily@metrarr.com or 372-322-6542.




ffph
enclosures
Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 12 of 28 PageID #:140


 Ll-r-*!t   1_iLcsJl   S   J   (
       t           Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 13 of 28 PageID #:141


 THE RICHIE GAUNTLET BRACE                                            Clinical lndications:
                                                                      rltigid, non-reduciblc. Adult Acqurired Flatfoot
 Features:                                                                (Stage lll & lV)
 a Medial and Lateral.Arch Suspender: L.egitinrate Varus/             r   Sevr:re DJD or Deformity of hindtoot
   Valgus control of the hind foot                                    r Charcot Arthropathy
 r Fulfills true definition of Code L2-275                            *U5. Patent No.
 ! Neutral Suspension Casts Accepted: No need for casting                             6,602,215
     boardsl
 r   l.Jon-weiqht bearinq cast provides better heel and arch
     contour
 I   All casts are inirinsrcally balanced   tc_r   correct forefoot
     va ruslvalg us deform ities




                                                           ,N'W
                                                            -fu r g-llNILtI




                                                                                              ',* it::t
                                                                                             ';,iiii.!:                          \

                                                                                             :.ijl,'-i:        i
                                                                                                                   Padder) top-t,ollor to
                                                                                                  !J       :.,
                                                                                             . "t . .-,rrr.l!ta
                                                                                                                   reduc e calf irritation
                                                                                              ::::,,:ri:-?J
                                                                                             '.-.: ,i tr:rar




                                                                                             't




                                                                                                                   Use. of the nne;( lecther
Arcl't cut out wth liftinq
                                                                                                                   ancl e.xtni i.,cddtnq ossures
stroD Drovides Lidiustoble    ---       , --:
                                    -

                           Speciarly,desioned
                          Lleel Post adds stcrbiirt't


                                                                             ' rs{cif') a]l.:lded ,4FO sheil icr
                                                                              . ,F!rtt cc-,'c,i ar,J 5t)p.JOii
           Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 14 of 28 PageID #:142
     M                           ETUIPLOYEE                 INCIDEN AL INJI..,HY/ILLNESs RtrPcFIT'                               [_]
                                                                                                                                 tr RID L-lTrans.
                              This fonan is to be used when medical attention is                        mc.t   needed.           tr UWO tr Engr.
                                                                                                                                 T]   MED tr   MECh.
                                                                                                                                 tr   CORP   ETckts,
                                                                                                                                             EMat.Mgmt.

 Employee Name (prini):                                                                                 t.D.#:

 Type of lnjury

 Describe       Incident--


 Signatures: (employee)




                                                                           lnstructions

1.The report must be filled out imrnediately after an injury/illness has occurred, but not later than the
end of the employee's tour of duty on the date the iniuryfillness occurred.
2. The employee and his/her immediate supervisor will each complete their separate sections of the
report.

3. The supervisor will then tear off                       the cornpleted report and send the goldenrod copy to the Safety and
Hules Department for orocessing.
4. This report will be retained on file for a period not to exceed 30 calendar days or the first Monday
following the 30th calenrlar day. At that time the employee must either withdraw this report or complete
il-o roryrli"c,.{ FFI\ E,rrar AlAn qa Pcilrn;-l Ernnl.^,,oa lnirrrr an"l/n' l!!nnqr Dc,.rrd 'fha r*nlnJ,.-^ l:^.,:t
;r   rc;i :J-- JJitt:-rj   i!lc,ilr--.i   q/r   l,Er lviEurucli vrlruur \Jll rl rs vdy tiiI, l-nA i-uiiilOlOU.yd   15   liieu.
5. l"his nepor't will not be                    r..ssed   for   dflscipflis're   purposes if notice is rrot given within one business




WHITE - Supervisor         YE:LLOW        - Department Head PINK - Employee GOLDENROD - SafetT & Flules

HC S9052 (7/98)
           Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 15 of 28 PageID #:143




September 18,2011


VIA FEDERAL EXPRESS AIRBILL # 8103 9714 8505
Mr. Jetun Jefferson
11647 S. Morgan Street
Chicago,   IL   60643



Mr. Jefferson:

On Tuesday September 12,2Ol7 we called you to inform you that the Metra Medical Department ("Metra") had
sent a letter to your treating physician Dr. Chen informing him that Metra was unable to read the note he
provided to substantiate your continued absence. The letter from Metra to Dr. Chen was sent on Monday,
September 11,2017. In that correspondence Metra informed Dr. Chen that in order to continue your approved
medical absence clear readable documentation must be provided to Metra no later than 5:00 P.M. on Tuesday
September 12,2017. We have yet to receive the requested documentation. Because Metra does not have any
supporting medical documentation to continue your medical leave of absence, Metra is ending your medical
leave of absence effective Thursday, September 21,2017.

A copy of this letter will be sent to your manager.


Regards,

Metra Medical Department


Cc:     Joel Winchester
        Gi;vFfiM_=
        Ja)rrleDEno
        Tim Hort -
        Employee File
7
                Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 16 of 28 PageID #:144




    September 20,2017

    VIA FEDERAL EXPRESS AIRBILL #8103 9714 8538
    Mr. Jetun Jefferson
    11647 S. Morgan Street
    Chicago,    IL 60643

    Mr. Jefferson:

    We received the fax from a doctor Qee4a-eJo_odard, D_P:\'I" EACFAS on September 20,2017. In this
    correspondence it states that you are a patient unGrDfWoodg{! care and that your next appointment is
    September 23,2017. What this letter does not state is the reason for your continued medical absence as was
    requested in the letter we sent to you on September 18,2017 in response to the medical information that Dr.
    Chen provided the Metra Medical Department.

    Because Metra does not have any supporting medical documentation to continue your medical leave of absence,
    Metra is ending your medical leave of absence effective Thursday, September 21,2017.

    A copy of this letter will be sent to your manager.

    Regards,

    \lutr.r )' Ie.li".tl Dcp.ri'tittciit


    Cr"       Tocl \\'inchr.str'r


              Jatnc Denrr
               lim Hort
              linrplol cc l'ilc




\
4
Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 17 of 28 PageID #:145




 August 26,2016



 Mr. Jetun Jefferson
 116475 Morgan
 Chicago,    IL   60643


 Dear Mr. Jefferson,


 I am Greg Price, the Metra Claim Specialist assigned to your personal injury claim arising from
 youi' accident arid injury ol August i5, 2016 while workinq in rne KyD yard preparing to loaci
 lumber onto a truck forthe Stuart Ridge station. To reach me direct, you may call3t2-322-
 6991 Monday through Friday 7 a.m. to 3:15 p.m. You may also leave a message for me24/7
 at this same number and I will return your call as soon as possible.

 To begin building your personal injury claim file, i will need to take .vour recorded statement
 regarding how your accident occurred. I will be asking you the *Who, What, Where, When,
 Why" questions associated with how the accident occurred.

 Next I will need to gather the medical information from your treating physicians, therapy
 providers and other medical specialists/healthcare providers involved wi[h your injury and
 recovery' This will help determine the nature and extent of your injury. To facilitaie ihis, I am
 enclosing a HIPAA Form for you to read, date, slgn and return in the self-addressed posiage
 paid envelope' Your healthcare providers will request I provide them with your signed HIpAA
 form before releasing your medical records related to your on-duty injury. Only medical
 information related to your on-duty injury will be requested.

 Please keep me up-to-date and provide the names and addresses of the physicians and other
 healthcare providers you are seeing regarding your injury so I may follow up with them and
 obtain their medical records and billing for processing in a timely manner. Also please advise
 me of any additional bills you might receive due to the injury such as billing for an ambulance.

 As a railroad employee, you are covered under the Federal Employers Liability Act (FELA) and
 NOT state Workmen's Compensation laws. It is very important that you advise ALL healthcare
providers of this and present them with one of my enclosed business cards. Instruct them to
caii ine ior the proper billing instructions to be adhered to for properly submission of their
biJls.SimQlY showino the orovider your Metra health insurance card is NoT enough. Doing so
will slow down the payment process and will create unnecessary co-piG foiyoulffyour
provider requests a co-pay from you, it is a sure sign your uiilingls being fi;;rectty'
processed as a Workmen's Compensation claim. Please call me when you have questions.

       -
Slrf9rely/   '^    \...
   vt
  , |        :\       i
                          \


         LV
Greg Price /
Metra Claims Specialist
(312) 322-699L
           Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 18 of 28 PageID #:146


                                                               ROSE!.AFJD COMlid
                                                                                 UruNTY I.I,SSFITAL
                                                                      45 W 1X1TH STREEi-'                     "-*
                                                                       CIJICAGO iL 60628

                                                                n!_      Diagnostic lmaging
                                                                uragncst!c ln:aging n"p"i' iO831.0053
                                                                                     Signed
                     t,           N, J   Er uN
     !3'!"Tr;/rt          r=Sto                                          Acct;RH0010 813627
     AgelSex: 59 I M                                                     i_oc: RAD                                  Unit; fr,4R00064810
                                                                                                                    Hoom/Bed:
                                                                                          REG   clr
     g:^o^"liln physician: .HARLES                                                                                  ADtul; 0813i/16
                                   T. .HEN, Oooon'Statrts:
     5::::i;Jfl ;);,.6:til,r,y,Hi;                    *,i,,'   [I "'


   EXAil/: Doppler Venous
                          Ultrasound: Bilaterai
                                                Lower Extremrties
   Ciinical FINDINGS:
                      Edema in both tower
                                          exriemities.
   TECHNIeUE: Grayscale,
                           color, and doppler
                                              waveform.
   COMPARISON:None

   FJNDINGS: Thigh veins,
                            The comn^.on fernoral                        -
   vetns are patent and
                        fre
  "na,ug,!ni;;;;;=;:""iJl#;.,*1d:,."Jilr'T;133,3=":i:T:,'JI#ff::,;;dHiH,:l-:::;:iJ;ff;11"_
  calf veins: There is good
                            fior,v throuEh                 the           and reft posterior tibiar
  IMPRESSION. Neqat,ve                                           'ight                             rrei,rs.
                       sirtr\,.                i.l.   1^. r- tr - _ -




 Dictated Bv:
                                                                 fv{D
s"q::,x":;;"                  fiHTi."1,,ffifiYfi
Dictated   DateiTime: 0gt3t/1a 1|ao
                Drte/Time:08/: r rr o
ir,::::r,l"d                          i i:s                        -r-- -
rrgned   Date/Time:           OArc,      trc   iiig                 l dilSUt
                                                                        -    lpilOniSi.

CC: CHARLES        I. CHEN Do -
Diagnos(ic lniaging
                    Repon .          rJS3   j-00SS

                                                                                                                                     1oi1
                Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 19 of 28 PageID #:147




toseland CommunitY Hospital
,5 W. 11-1t.h SLreet                                                                                           1_



lhicagro, IL 60628                                                                                         STATEMENT




]UN JEFFERSON                                                      RHO01   08L3627 0B/3L/L6   oB/3LlL6    A9   /29 /L6

         JETUN 'fEFFERSON                                          UNITED HEALTH CARE         8002t7785
         LL647 S.        MORGAN STREET
         C}{ICAGO IL             60643




                            92L     OTHER DIAG PERIPHERAL                   LAB                            661-.00
'22/L6   AUHC9              AD'J UNITED HEALTI{ CARE                                                      -357.00
,22/T6   PUHC9              PMT UNITED HEALTII CAP.E                                                      -288.80
                            Bil1ed charges to date:                                                        561.00
                            Receipts to date:                                                              2BB.     BO

                            Adjustments to date:                                                           3s7.00
                            Refunds to date:                                                                 0.00

                            Total due:                                                                         75.20
                            EscimaLeC insurance due:                                                                 0




      Our records indicate that your insurance                              company   has rraid.
      rnlrara    i   a   ramii     rri(15na   Jr:l;nr-e   r-'r'F       20 on'\rou.r
    Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 20 of 28 PageID #:148




                                             L?L
                                             G




                                              )   tt?




3J:L1:




                                                           7vt   /:
Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 21 of 28 PageID #:149




                                      547 W. Jackson Boulevard Chicago, |L60661          312.322.6900 TTY: 1 312.322.6774


August 26,2016



Mr. letun Jefferson
1t6475 Morgan
Chicago,        IL   60643


Dear Mr, Jefferson,


I am Greg Price, the Metra Claim Specialist assigned to your personal injury claim arising from
your accident and injury of August i5, 2016 whiie working in rhe KYD Yard preDaring to load
lumber onto a truck for the Stuart Ridge station. To reach me direct, you may call3L2-322-
6991 Monday through Friday 7 a.m. to 3:15 p.m. You may also leave a message for me24/7
at this same number and I will return your call as soon as possible.

To begin building your personal injury claim file, I will need to take your recorded statement
regarding how your accident occurred. I will be asking you the "who, what, where, when,
Why" questions associated with how the accident occurred.

Next   I will need to gather the medical information from your treating physicians, therapy
providers and other medical specialists/healthcare providers involved with your injury and
recovery. This will help determine the nature and extent of your injury. To facilitate this, I am
enclosing a HIPAA Form for you to read, date, sign and return in the self-addressed postage
paid envelope. Your healthcare providers will request I provide them with your signed HIPAA
form before releasing your medical records related to your on-duty injury. Only medical
!i-lf:rn-l:ti:n i-clltri t; ,,r,i ;n Jr,t, ii',jur , ,,,i1 Lc i,:tliru:le ,J.

Please keep me up-to-date and provide the names and addresses of the physicians and other
healthcare providers you are seeing regarding your injury so I may follow up with them and
Ohlain thpir mo,'irral rprnrds 16rl hillinrr Fnr r.r^r.i::,:i-;r i.r r r ar rl 11.-r nl,rr.-n r'{ i,-r,



As a railroad employee, you are covered under the Federal Employers Lrabrlity Act (FELA) and
NOT state Workmen's Compensation laws, It is,;ery important that you advise ALL healthcare
providers of this and present them with one of my enclosed business cards. Instruct them to
--'l:   - i',    .,,- piwpu, urrrrrrg rr,J!ru!!rur,J   !e u! uurruruu LU rur ptupuity   5UL,,,lill5stult Ul Llltrll
bills.SLlDPly showino the provider your Metra health insurance card is NOT enough. Doing so
will slow down the payment process and will create unnecessarv co-pays for vou. Iiyour
provider requests a co-pay from you, it is a sure sign your billing is being incorrectly
processed as a Workmen's Compensation claim. Please call me when you have questions.




Metra Claims Specialist
(3L2) 322-699t




        Metra is the registered service mark for the Norlheast lllinois Regional Commuter Railroad Corporation
         ft    Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 22 of 28 PageID #:150




                       c/-* illl lut V
                        utTq?11/lYlq

                       T ,.r.,,,il li)tp *n f^lnno n^ ln fTA A mr,rl ,'rul nrrorr/g
             ," t trr /t) en,o lp' f"4 tt< (,rt rIY?An. fir"r, r U qiy {?h, 11 in
             fr. rr/rirf ,or'{on'n Hnfmr.e t.t,lLlr,^ 6ntni b iu ,tbn{

             n ( il#r" i"n t^tprp rr'l ,oro,! f ram ,lln.ifr.'nositiotl
' 1lu 0 t', Tr. tt 9 l,t rortn-rtf", I I n.€ret r/a w ar -fro* -l-A nuCu,[er\at/
                            <                       1

 Sou+A(;,1 , 1*r,rnlttr?( nrtrl ho lrnll, lti< leEs*lreiK tntaq nc)
             i n,tr**ioo#r^t /l erN^r*e11- 0"
              t^ /i/n&* 1 ) n ,. Xv ttirht,ls []t [4 For e.(ytNrJ,f7], nr
             T.MrN-k; rl m'uA , rnfr. Rui/ev l),fi n'n*A ArtlLturvy
                       rrtrtnrl(-     a,LA rytee A r rl. C )   B;ll
                                                                  7-l^,^rr<           Ltrt fr.rr/r, rteL
                                                                                          "
                       Grr,       ,fir,,'/o, t^/a-q fflFfA,A fflrfJ \rrae            ir i.rtfr
                                                                                   ^J.{-
                       i n$es*rq J"*-ntn:, ila-s /oer lor rrtneil on erly O-? +he se
                       rT)er1's ,%ct rlo 14s^ C?rirle,n fi)nr) n,rfAC\ Lnr^/
                       Alcvy' i rt n,/ n/e n* .77<,, . 6,t t, rT)A.n \^/a \ I yt r !.1. ,"r[ n,
                       '2frq* Crnq( r- /n lk onil c.Eain h a inve q1^i^ct o"h o^)
                        .ft: < nerlnr11 orr/ t ,^rn{,crA\ ent^**/"r%.ccir/.nJ
                                                                       U
                       Sf q A#s
KYI            1 rPfrtt;, fr, nJ           rioue, -fr rt /r*n,             *h, {*"i    ( t^/aN   unil   An
3*,il      1r,{e        .pny' l^ *4" frorr,)^ I jr* 1.n,.t Jr4, fn""lo1;\+ c*-                           artrlN
                                                                                 U
                       lrnbn frrt h'', s 1[o                                                            lt



                       Lr   i Lrtrssl )ng"fl-/^
                                          /        ra   e(   lfJ
                                                                   t
                                                                       fr C,,i v e,a,fr*rut Jiffiarsoz'J
                       ArB      fi.cX               U




    ItvD i             ?err[c    k Six t^to, i tt r urerl r,n4le:f;A m[ffr, A eran4*/
                                   ,r/*h etuf rnvcs*r'qa {io-ot r
                   ?

                       '.,i^    rlis"li   li+v
               t) Sra-n f/olrnel ilo, in rteec! ;n Alu(/</on/ aqofil no
                    lnrtrs*ira*t"ou t./as fierforra"{ fame ,l-hf nq
B   J   ut lq lonrl Arc,rr"rrnl r^lif,A u                           d
               5/ J;l[,lo* (, ,,m iA*.t r^tns tr>turT,&. tn Nti lutaull,-Lb
Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 23 of 28 PageID #:151




            -uuinwl;;ay'i*t'



                                                                   P{L&



                             M
       -Lpn#t
       Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 24 of 28 PageID #:152
['}3




                                   '..r1 g=l                        *rcra-k

                                                   /Jv rc's,



                                   ntlt.( on hil dcs
                                       a-
                 tritailman aHoclt
                     *uc ki frack 9up tr t/ t

                     irfde- );LrOc
                                  a   rt4'/k ar, ft6n x
      Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 25 of 28 PageID #:153




March 22,201.8

"
    r 4 un/ T?+{" {'S'r>Lr
i tl (
       q7 5' /) )<'',,/''' n"'
C
      ,M,o
             it / t to tV-3

IJetun Jefferson, (Ptaintiff)did receive my compensation due to my disabilitY.   I


was 59 years old at the time of my injury. Mr. Joe Winchester, (Manager) wr;itten
me up and I was investigated due to my injury on the job. Dr. Maria Vlahos,
(Metra company doctor)gave me an examination on September 8,2017,by'
rubbing my leg. Dr. Maria Vlahos gaveJetun iefferson (Plaintiff) paper work to
take back to employer(Metra)for light duty. I Jetun Jefferson, have proof of the
paperwork to present to Judge Sharon Johnson Coleman. I was harassed ancjl
threaten by Mr. Joe Winchester, (Manager) and Danny Colatuono at the time of
my visit at the doctor office. I have pictures to prove that Danny Colatuono u/as
there at the time of my visit and a witness. t\\/ ,,.4t'u/ActL )-o') lwt'r- Ti{{" /'5
                                                                                        (',+v

  t u'tL" o(com    t::!-A! n1lje 4" &, |       o    7 '-q'/9t7


Then, I was terminated on October 6, 2Ot7 , Metra determined I refused
treatment. Dr. Maria Vlahos, (Metra company doctor) lied about paperwork for
light duty and treatment. I was wrongfully terminated for my injury due to lack of
the doctor actions and Metra management. I have proof of my injury on video on
the job. Metra wrongfully used the video of my injury without my permission. i
am requesting to get the video release to me. Metra used the video for safety
training for the employees.


    I arn a very good worker and devote to my job. I have built 5 stations for Metra
    within 4%months. I can tear down and rebuild new platforms. lam professional
    and I like my accomplishments on the job. My supervisor praised mefor my work.
    I arn a team player and employees respect my talent with construction of
  Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 26 of 28 PageID #:154




Enclosing, I am writing this letter to be compensated for the following: loss wages,
medical bills, insurance, pain and suffering. I have been harassed and
discrirninated against by Metro officials. Metra and Dr. Maria Vlahos needs to be
investigated for wrongfully termination of my employment.




                             Sincerely,

                             Jetun Jefferson




                                                     t tloLttzot,?
            Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 27 of 28 PageID #:155




                  Ifl-:I,",'s;; 3

                   l:17-cv-09070

 ffiY
        [)or-l-o: t) fie   / i ,n I                0n   cr   che,,t
                  't   l4t L5rrl,-ch,;*-,t         713   fltfru/l
                  CL;" f // (,"(ttr
                                                        l;t+ )
         2/ o' &r.rrnc t'/oo/*'/
                                          rlrn  Qecia
 Tn Jort( 0r Q.een^ c r^/oorG"'ir""' n)'t";ltlt:'*ers
                                       (o,   /) nofio*
                                                       of
 [rr^ Fo* a ft/ tl n/t I t Cc,-t e a.,     ,

Ciel./-; ,f c,/;^+ric frLed.i"ol ,
Q,rrn,x C u/oo/^r/ Cf n;5 a 6troc*i'.'Y f0/'
                                                           *+;;-{:
f;r*8., io lisl i n chiro r. T(l D, &.r"rla C iloo/o'/
                                                                      5ri.oo/ o/     A'o sol'' nJ
6, otu^k/ hr^                       Ch;
                                          "Jr-[te/,^co I
"fi
                                           c
      .ok   /, Ar ,
Case: 1:17-cv-09070 Document #: 44 Filed: 11/20/18 Page 28 of 28 PageID #:156
